J-S50020-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: F.F.W., A           :   IN THE SUPERIOR COURT OF
MINOR                                   :        PENNSYLVANIA
                                        :
                                        :
APPEAL OF: F.W., FATHER                 :
                                        :
                                        :
                                        :
                                        :   No. 480 EDA 2017

                  Appeal from the Decree January 11, 2017
            In the Court of Common Pleas of Philadelphia County
              Family Court at No(s): CP-51-AP-0000206-2016

IN THE INTEREST OF: F.F.W., A           :   IN THE SUPERIOR COURT OF
MINOR                                   :        PENNSYLVANIA
                                        :
                                        :
APPEAL OF: F.W., FATHER                 :
                                        :
                                        :
                                        :
                                        :   No. 483 EDA 2017

              Appeal from the Order Entered January 11, 2017
            In the Court of Common Pleas of Philadelphia County
              Family Court at No(s): CP-51-DP-0001439-2014


BEFORE:    PANELLA, MOULTON, and RANSOM, JJ.

MEMORANDUM BY MOULTON, J.:                    FILED SEPTEMBER 26, 2017

      Appellant, F.W. (“Father”), appeals from the decree entered January

11, 2017, in the Philadelphia County Court of Common Pleas, granting the

petition of the Department of Human Services (“DHS”) and involuntarily

terminating his parental rights to his minor, dependent son, F.F.W. (“Child”),
J-S50020-17



born in September 2012, pursuant to the Adoption Act, 23 Pa.C.S. §

2511(a)(1), (2), (5), (8), and (b).1           Father also appeals from the order

entered January 11, 2017, changing Child’s permanency goal to adoption

pursuant to the Juvenile Act, 42 Pa.C.S. § 6351. We affirm.

       The trial court summarized the relevant procedural and factual history

as follows:

              The family in this case became known to DHS in 2010,
           prior to Child’s birth in September 2012. DHS received
           General Protective Service (“GPS”) reports addressing
           situations related to Child’s siblings.     At a hearing in
           November 2011, Child’s siblings were not determined
           dependent. On April 15, 2014, [M]other was arrested for
           recklessly endangering a child and recklessly endangering
           another person, and was imprisoned at Riverside
           Correctional Facility. On May 17, 2014, a dependency
           action was filed for Child’s siblings. Prior to incarceration
           in April 2014, [M]other left this child with Father. Child
           remained in Father’s care.        On June 18, 2014, DHS
           amended the siblings’ dependency petition to include this
           Child. On June 19, 2014, the court found Child’s siblings
           to be dependent and ordered DHS to obtain an Order for
           Protective Custody (“OPC”) for this Child. DHS was unable
           to locate Child and was unsuccessful in attempts to reach
           Father. On June 23, 2014, Father contacted DHS stating
           he had Child in his care since [M]other left Child with him
           before her incarceration. Child had not seen a doctor in a
           year and Father did not know whether Child had received
           all of his immunizations, claiming it was Mother’s
           responsibility. Father would also leave Child in the care of
           paternal aunt, who has a lengthy criminal history,
____________________________________________


       1
       The parental rights of J.A.S. a/k/a J.S. (“Mother”) to Child were also
terminated on the same date by separate decree. Mother did not file an
appeal and is not a party to the instant appeal.




                                           -2-
J-S50020-17


            whenever he worked odd jobs. As of June 23, 2014,
            Father did not have stable housing or a job. Father has a
            criminal history beginning in 1992, whereby Father
            pleaded guilty to an indecent assault charge. In 2011,
            Father was found guilty of possession of marijuana.

                On June 26, 2014, during a shelter care hearing, the
            OPC was lifted and temporary commitment to DHS was
            ordered to stand.        On June 30, 2014, Child was
            adjudicated dependent based on present inability and was
            fully committed to DHS.          Father appealed Child’s
            dependency adjudication upon which the trial court was
            affirmed. Father was ordered to the Clinical Evaluation
            Unit (“CEU”) for drug and alcohol, the Achieving
            Reunification Center (“ARC”) for parenting, housing, anger
            management, employment, domestic violence and
            visitation with Child. At different permanency hearings,
            the trial court always found reasonable efforts on behalf of
            DHS.      Father has been minimally compliant with the
            permanency plan and has not successfully completed his
            parental objectives.

Trial Court Op., 3/21/17, at 1-2 (“1925(a) Op.”) (citations to record and

footnotes omitted).

       On March 1, 2016, DHS filed petitions to terminate parental rights and

for a goal change.            On January 11, 2017, the trial court held a

termination/goal change hearing.               DHS presented the testimony of DHS

worker Yolanda Bronson-Williford and Children’s Choice caseworker Juliana

Keegan.       DHS also admitted into evidence DHS Exhibits 1 through 6, 8

through 12, 14, and 15.2 Father testified on his own behalf.3 Mother, who

was not present, was represented by counsel.4

____________________________________________


       2
           The remaining exhibits were related to Mother.




                                           -3-
J-S50020-17



      By decree and order entered January 11, 2017, the trial court

involuntarily terminated the parental rights of Father pursuant to 23 Pa.C.S.

§ 2511(a)(1), (2), (5), (8), and (b), and changed Child’s permanency goal to

adoption.5   On February 1, 2017, Father, through appointed counsel, filed

timely notices of appeal of the decree terminating his parental rights and of

the goal change order, along with a concise statements of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).             This Court

consolidated Father’s appeals sua sponte on February 14, 2017.

      On appeal, Father raises the following issues for our review:

      1. Did the Trial Court err[] as a matter of law and abuse its
         discretion by terminating Father’s parental rights where the
         Department of Human Services (DHS) did not prove by clear
         and convincing evidence that Father had not relieved the
         circumstances which brought the child into care and could not
         rel[ieve] them within a reasonable amount of time?

                       _______________________
(Footnote Continued)
      3
          Father also presented Exhibit F-1, certificates related to his
completion of parenting and anger management classes, and housing and
life skills workshops. Although this exhibit was not included with the
certified record, it does not affect our disposition as the court took judicial
notice of Father’s completion. N.T., 1/11/17, at 33.
      4
       The court noted that it previously took testimony as to Mother and
the termination of her parental rights on May 20, 2016 and held its decision
in abeyance. N.T., 1/11/17, at 24.
      5
         We observe that, while the Permanency Review Order of May 20,
2016 indicates a change of goal to adoption, the subsequent two orders
reflect a goal of return to parent or guardian. Permanency Review Order,
5/20/16; Permanency Review Order, 6/24/16; Master’s Recommendation,
10/7/16.




                                            -4-
J-S50020-17


      2. Did the Trial Court err[] as a matter of law and abuse its
         discretion by terminating Father’s parental rights where there
         is no clear and convincing evidence that Father has evidenced
         a settled purpose of relinquishing parental claim to the child
         or has refused or failed to perform her parental duties?

      3. Did the Trial Court err[] as a matter of law and abuse its
         discretion by terminating Father’s parental rights as there was
         insufficient evidence presented to break the bond the child
         shared with Father and where there was no clear and
         convincing evidence that the child would not be harmed by
         the termination of Father’s parental rights?

      4. Did the Trial Court err[] as a matter of law and abuse its
         discretion when it changed the child’s goal to adoption as
         substantial, sufficient, and credible evidence was presented at
         the time of trial which would have substantiated denying the
         Petition for Goal Change?

Father’s Br. at 4.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

         The standard of review in termination of parental rights
         cases requires appellate courts “to accept the findings of
         fact and credibility determinations of the trial court if they
         are supported by the record.” In re Adoption of S.P., 47
A.3d 817, 826 (Pa. 2012). “If the factual findings are
         supported, appellate courts review to determine if the trial
         court made an error of law or abused its discretion.” Id.
         “[A] decision may be reversed for an abuse of discretion
         only upon demonstration of manifest unreasonableness,
         partiality, prejudice, bias, or ill-will.” Id. The trial court’s
         decision, however, should not be reversed merely because
         the record would support a different result. Id. at 827.
         We have previously emphasized our deference to trial
         courts that often have first-hand observations of the
         parties spanning multiple hearings. See In re R.J.T., 9
         A.3d [1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013); see also In re Adoption of

S.P., 47 A.3d 817, 826-27 (Pa. 2012) (“[E]ven where the facts could

                                      -5-
J-S50020-17



support an opposite result, as is often the case in dependency and

termination cases, an appellate court must resist the urge to second guess

the   trial   court   and   impose   its    own   credibility   determinations   and

judgment.”).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis:

            Initially, the focus is on the conduct of the parent. The
            party seeking termination must prove by clear and
            convincing evidence that the parent’s conduct satisfies the
            statutory grounds for termination delineated in Section
            2511(a). Only if the court determines that the parent’s
            conduct warrants termination of his or her parental rights
            does the court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the needs
            and welfare of the child under the standard of best
            interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).              We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter

of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998)).

      In this case, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).            To affirm a

termination of parental rights, we need only agree with the trial court as to

any one subsection of Section 2511(a), as well as Section 2511(b). In re


                                           -6-
J-S50020-17



B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc). Here, we analyze

the court’s decision to terminate under Sections 2511(a)(2) and (b), which

provide as follows:

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the
      following grounds:

                                    ...

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                    ...

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2) and (b).

      We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(2).         This

Court has stated:

      In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)

                                     -7-
J-S50020-17


      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003). “The

grounds for termination due to parental incapacity that cannot be remedied

are not limited to affirmative misconduct.   To the contrary, those grounds

may include acts of refusal as well as incapacity to perform parental duties.”

In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015) (quoting

In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)).

      In finding sufficient evidence supporting termination of Father’s

parental rights pursuant to Section 2511(a)(2), the trial court in this case

stated as follows:

         Child was taken into DHS custody because Father was
         unable to provide essential parental care: he lived in a
         house without enough room for him and Child; was not
         keeping Child’s medical needs updated; had substance
         abuse problems; and would leave Child in the care of
         paternal aunt, who had a lengthy criminal history. Father
         is unable to remedy the causes of his repeated and
         continued incapacity to provide Child with essential
         parental care, control, or subsistence necessary for Child’s
         physical and mental well-being.            Father did not
         successfully complete his [family service plan (“FSP”)]
         objectives. Father continues to live in the same home that
         DHS deemed inadequate throughout the lifetime of the
         case and from which Child was removed. Father was
         ordered by the trial court and DHS referred him to CEU for
         drug and alcohol treatment. Father [wa]s unable to attend
         and complete any drug and alcohol programs. At the time
         of the termination trial, Father was not enrolled in any
         drug or alcohol program. Father continues to test positive
         for cocaine and marijuana, his drugs of choice. Father has
         not verified his employment. He completed the program

                                    -8-
J-S50020-17


           at ARC, but he is not making any effort to find a job.
           Father never progressed to unsupervised visits and only
           attended roughly seventy-four percent of the weekly visits.
           Father’s visits need to be supervised since he sometimes
           dozes off. Father has failed to take affirmative steps to
           place himself in a position to parent Child. Child needs
           permanency, which Father cannot provide.        Father is
           unable to be the sole caretaker of Child. Therefore, DHS
           met its burden under §2511(a)(2) of the Adoption Act and
           termination under this section was also proper.

1925(a) Op. at 8-9 (citations to record omitted).

         Father argues that he has made efforts to complete his FSP goals.

Father’s Br. at 12.    Father states that he completed parenting and anger

management classes and a housing and life skills workshop, and, although

unable to provide proof of employment, Father stated that he works “under

the table.” Id. at 12-13. Father also asserts he has attended a majority of

visitations with Child and had appropriate interaction with Child. Id. at 13.

Lastly, Father notes he participated in a drug and alcohol treatment program

for 2½ to 3 months, which he was unable to complete due to deaths in the

family, and missed drug screens because he lost his phone. Father does not

believe he has a drug problem and contests a positive drug screen from

October 7, 2016; however, he is willing to attend a treatment program. Id.

at 13.

         Upon review, we conclude that the record supports the trial court’s

termination of Father’s parental rights pursuant to Section 2511(a)(2).

Father failed to complete his established FSP goals.         DHS caseworker

Yolanda Bronson-Williford, recounted Father’s FSP goals as visitation,



                                      -9-
J-S50020-17



compliance with CEU, housing, employment, and parenting.6 N.T., 1/11/17,

at 35, 38, 44. Ms. Bronson-Williford testified that she discussed these goals

with Father at an October 7, 2016 hearing.7           Id. at 36.   She further

confirmed no indication that Father did not understand these goals. Id. at

36-37.      Ms. Bronson-Williford described Father’s compliance as “minimal.”

Id. at 40. When asked for an explanation why, she stated:

               Because it seems like Father has had the same goal
            since [Child] has been in placement. He has had the same
            goals of housing, employment -- Father did make some --
            well, let me finish. He had the same goals of housing,
            employment, CEU, visitation, parenting -- well the
            parenting capacity was later on, Your Honor.

               But he was able to do a couple of things, which is anger
            management and parenting through ARC. But that’s --
            that’s been 2½ years, so he hasn’t progressed to the point
            where I think he needs to be to the point of more anything
            [sic] more than minimum.

Id. at 40-41.

       Although Father completed a housing and life skills workshop, id. at

33, he remained in the same housing deemed inappropriate for Child. Id. at

37, 45, 54-55, 62-64. Further, despite testifying that he worked “under the

table,” Father presented no confirming documentation as to employment.

____________________________________________


       6
           Father completed parenting classes. N.T., 1/11/17, at 33, 35, 71.
       7
       Ms. Bronson-Williford additionally advised Father of an FSP meeting
scheduled for October 19, 2016, which he did not attend. N.T., 1/11/17, at
at 36.




                                          - 10 -
J-S50020-17



Id. at 11, 45-46, 62, 88.         In addition, although Father maintained “fairly

consistent” visitation with “appropriate” interactions with Child,8 id. at 57,

65-66, visitation remained supervised, id. at 39, 57-58. Significantly, Ms.

Bronson-Williford      further    testified    that     she   would   not   recommend

progression to unsupervised visitation.               Id. at 39-40.   She testified as

follows:

              Well, since – when I reviewed the record it seems like
           since [Child] has been in placement, Your Honor, [Father]
           has not successfully completed CEU goal of randoms being
           clean. And that’s one of our issues regarding -- a safety
           regarding the children.

              He has been in care over 2½ years, so -- and he still
           has supervised visits, so I am not in agreement with -- at
           this time, for him to progress to unsupervised.

Id. at 40. Ms. Keegan similarly stated that she would not expand Father’s

visitation. Id. at 72.

       Moreover, and most importantly, Father never successfully completed

drug and alcohol treatment. Id. at 44, 61, 78. Although Father commenced

drug and alcohol treatment at The Wedge North, he was discharged due to

noncompliance.9 Id. at 30, 94-95. Subsequent to discharge, Father has not

engaged in treatment.         Id. at 37, 95-96.          He also failed to present for
____________________________________________


       8
         Children’s Choice caseworker Juliana Keegan, who scheduled and
supervised the visits, reported attendance at roughly seventy-four percent of
visits. N.T., 1/11/17, at 57.
       9
       Father was previously referred to the NET, but failed to engage in
treatment. N.T., 1/11/17, at 98-99; see also DHS Exhibit 15.



                                          - 11 -
J-S50020-17



requested drug screens.10        Id. at 37.    Critically, his last drug screen from

October 7, 2016 was positive for cocaine and marijuana.11            Id. at 30-31;

see also DHS Exhibit 12. Although Father stated that he would be willing to

engage in treatment, he testified that he does not believe he has a drug

problem. Id. at 78-79.

       In response to inquiry as to providing Father more time to complete

his objectives, Ms. Keegan expressed, “It’s been a long time that [Child] has

been in care. And I believe that to prolong this process may be to the child’s

detriment.     It’s a difficult process for a child to be in and it’s going on 3

years.” Id. at 70. As this Court has stated, “[A] child’s life cannot be held

in abeyance while a parent attempts to attain the maturity necessary to

assume parenting responsibilities. The court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims

of progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d
502, 513 (Pa.Super. 2006).

       Accordingly, we conclude that the trial court did not abuse its

discretion in concluding that Father’s repeated and continued incapacity,

abuse, neglect, or refusal has caused Child to be without essential parental


____________________________________________


       10
         Father challenged receipt of the drug screen requests, explaining
that he lost his telephone for a period of time. N.T., 1/11/17, at 79.
       11
            Father contested the results of this drug screen. N.T., 1/11/17, at
94.



                                          - 12 -
J-S50020-17



control or subsistence necessary for his physical and mental well-being and

that Father cannot or will not remedy this situation. See In re Adoption of

M.E.P., 825 A.2d at 1272.

      We next determine whether termination was proper under Section

2511(b). With regard to Section 2511(b), we have stated as follows:

         Section 2511(b) focuses on whether termination of
         parental rights would best serve the developmental,
         physical, and emotional needs and welfare of the child. As
         this Court has explained, Section 2511(b) does not
         explicitly require a bonding analysis and the term ‘bond’ is
         not defined in the Adoption Act. Case law, however,
         provides that analysis of the emotional bond, if any,
         between parent and child is a factor to be considered as
         part of our analysis. While a parent’s emotional bond with
         his or her child is a major aspect of the subsection 2511(b)
         best-interest analysis, it is nonetheless only one of many
         factors to be considered by the court when determining
         what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011)) (quotation marks and

citations omitted).

      In concluding that termination of Father’s parental rights favored

Child’s needs and welfare, the court reasoned:



                                    - 13 -
J-S50020-17


     Father’s visits with Child were always supervised; he never
     progressed to unsupervised visits. Father also only attended
     seventy-four percent of his weekly visits with Child.          Child
     transitions from Father’s visits to his foster home smoothly;
     Child does not get upset and is well-behaved. Child occasionally,
     but not infrequently, asked to go home to the foster parent
     during visits with Father. Father and Child do not have a
     parental bond, and Child would not suffer permanent harm if
     Father’s parental rights were terminated. Adoption is in Child’s
     best interests. The DHS social worker testified that Child views
     the foster parent as the parental figure who takes care of all
     Child’s needs. Child is bonded with the foster parent and calls
     her “Mom.” Father does not inquire about Child’s medical or
     educational needs. Child is in a safe, permanent, and pre-
     adoptive home. DHS witnesses were credible. Consequently,
     the trial court did not abuse its discretion when it found, by clear
     and convincing evidence, that there was no parental bond and
     that termination of Father’s parental rights would not destroy an
     existing beneficial relationship.

1925(a) Op. at 12-13.

     Father argues that he and Child “share a beneficial bond that should

not be destroyed through termination of Father’s parental rights.” Father’s

Br. at 19. Father highlights that Child recognizes him and calls him “dad”

and that the CUA caseworker noted a relationship. Id.

     We conclude that the record supports the trial court’s finding that

Child’s developmental, physical and emotional needs and welfare favor

termination of Father’s parental rights pursuant to Section 2511(b).

     Although Ms. Keegan acknowledged a relationship between Father and

Child, noting recognition and positive interaction, she could not say there

was a bond. Id. at 64-66. Rather, Child is in a pre-adoptive home where

he enjoys a nurturing, parent-child relationship with his foster mother. Id.

at 41-42, 56, 74.    As described by Ms. Bronson-Williford, “[Child] sees


                                    - 14 -
J-S50020-17



[foster mother] as -- he calls her ‘Mommy[.’]    He sees her as the person

who takes care of his needs, consoles him, takes him to the doctor, educates

him. They go out for different family events: Disney on Ice, circus. So he

has, like, a great bond with [foster mother].” Id. at 41-42. He additionally

has a “wonderful relationship” with his foster sibling. Id. at 42. This was

echoed by Ms. Keegan. Id. at 56. Notably, Ms. Keegan acknowledged that

Father did not inquire as to Child’s medical and educational concerns. Id. at

56-57. Likewise, she referenced a “smooth transition” from Father back to

foster mother after visitation, noting Child “does not get upset.” Id. at 58.

Ms. Keegan also testified to occasions where Child has asked to go home

during visits. Id.

      As such, Ms. Keegan did not believe Child would suffer irreparable

harm if visitation with Father were to end or if his rights were terminated.

Id. at 59. In fact, as Child had been in his foster home for 2½ years, she

expressed that he would suffer harm if removed. Id. at 60. Further, both

Ms. Bronson-Williford and Ms. Keegan opined that adoption was in Child’s

best interests. Id. at 43, 59-60. Ms. Bronson-Williford offered,

         [Child] needs -- has been in care for a long time and he
         needs permanency for -- in order for him to progress.
         There has not been compliance regarding -- I mean,
         enough compliance for us to progress to unsupervised
         visits with the [f]ather. And he -- [Child] just needs
         permanency to the point where he can continue with his
         life. I think he knows Father, but he doesn’t know his
         father as the person to take care of all his needs.

Id. at 43.


                                   - 15 -
J-S50020-17



     Accordingly, we conclude that the trial court did not abuse its

discretion in concluding that termination of Father’s parental rights serves

Child’s developmental, physical and emotional needs and welfare.

     Lastly, we turn to the question of whether the trial court appropriately

changed the permanency goal to adoption.       In so doing, our standard of

review is the same abuse of discretion standard as noted above. See In re

R.J.T., 9 A.3d 1179, 1190 (Pa. 2010); In re S.B., 943 A.2d 973, 977

(Pa.Super. 2008).

     This Court has stated:

            Pursuant to § 6351(f) of the Juvenile Act, when
        considering a petition for a goal change for a dependent
        child, the juvenile court is to consider, inter alia: (1) the
        continuing necessity for and appropriateness of the
        placement; (2) the extent of compliance with the family
        service plan; (3) the extent of progress made towards
        alleviating the circumstances which necessitated the
        original placement; (4) the appropriateness and feasibility
        of the current placement goal for the children; (5) a likely
        date by which the goal for the child might be achieved; (6)
        the child’s safety; and (7) whether the child has been in
        placement for at least fifteen of the last twenty-two
        months. The best interests of the child, and not the
        interests of the parent, must guide the trial court. As this
        Court has held, a child’s life simply cannot be put on hold
        in the hope that the parent will summon the ability to
        handle the responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations and

quotation marks omitted).

     Additionally, Section 6351(f.1) requires the trial court to make a

determination regarding the child’s placement goal:



                                   - 16 -
J-S50020-17


         (f.1) Additional determination.—Based upon the
         determinations made under subsection (f) and all relevant
         evidence presented at the hearing, the court shall
         determine one of the following:

                                      ...

            (2) If and when the child will be placed for adoption,
            and the county agency will file for termination of
            parental rights in cases where return to the child’s
            parent, guardian or custodian is not best suited to
            the safety, protection and physical, mental and
            moral welfare of the child.
42 Pa.C.S. § 6351(f.1).

      Here, Father argues that it was not in Child’s best interests for the trial

court to change Child’s permanency goal to adoption.        Father’s Br. at 19.

Father highlights the bond between him and Child, as well as his efforts at

completion of his FSP goals. Id. at 19-20. Father argues as follows:

            Father and Child share a bond evidenced by the fact
         that Child recognizes Father and calls him dad.
         Furthermore, the case worker, Juliana Keegan also
         testified that there is a relationship between Father and
         Child. As such, breaking this bond and forever breaking
         apart this family is not in the best interest of the child.
         This is especially true as testimony was offered that there
         were no safety concerns during Father’s weekly visits with
         Child.

             In addition, Father has worked towards his FSP goals . .
         . in an attempt to remedy any other situations that might
         have previously created a safety issue for the child. As
         such     changing    [C]hild’s  permanency     goal   from
         reunification to adoption was against the weight of the
         evidence.

Id. (citations to record omitted).

      We conclude that Father’s claim lacks merit. The record reveals that a

change of the permanency goal to adoption was in Child’s best interests.

                                     - 17 -
J-S50020-17



Father had not successfully completed and was not currently engaged in

drug and alcohol treatment. N.T., 1/11/17, at 30, 37, 44, 61, 78, 94-96.

Further, Father had failed to present for screenings, id. at 37, and, when

last screened on October 7, 2016, he tested positive for cocaine and

marijuana.    Id. at 30-31; DHS Exhibit 12.          Additionally, despite a

relationship with Father, Child’s parent-child relationship is with his foster

mother. Id. at 41-42, 56, 64-66. Therefore, the record supports that a goal

change was in the best interests of Child. Accordingly, after review of the

record, we discern no abuse of discretion, and conclude that the trial court

properly changed Child’s permanency goal to adoption.

      Based on the foregoing analysis of the trial court’s termination of

Father’s parental rights and change of the Child’s permanency goal, we

affirm the decree and order of the trial court.

      Decree and order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/26/2017




                                     - 18 -